Ethridge, J.,
delivered the opinion of the court.
The trustees of the Central Methodist Church in Meridian filed a bill in chancery to enjoin the city of Meridian, a municipal corporation, and the tax collector thereof from collecting taxes upon certain described property belonging .to the appellant, alleging that the appellant is a religious society and that by section 4252, Code of 1906, all of its' *785property, real and personal, and the revenues derived therefrom are exempt from taxation. It further alleged that all of the property was church property held exclusively for church purposes and had never been used otherwise. It further alleged that the said property was unlawfully assessed and that the defendants were demanding one x hundred and eighty-seven dollars taxes thereon, and unless restrained from so doing would sell the property for said taxes.
The defendant denied that the property described in the bill was acquired exclusively for church purposes, and denied that the said property had never been used by the church for other purposes, and denied that the tax was unlawfully assessed, but admits that it was assessed for taxation at the valuation alleged in the bill.
The answer further set forth that said church owned other property in said city upon which was situated a house of worship and a parsonage or residence for its pastor, and that the property involved in the suit is a parcel of vacant ground separate from the above property and in no wise appurtenant one to the other, but, on the contrary, widely separated. It admits that the church and the lot upon which it is situated is exempt from taxation and that they have not sought to collect any tax thereon.
The answer then says:
“(9) Said defendant would further show and state to the court that by section 934 of the Mississippi Code of 1906, it is provided as follows:
“934. The Same; May Own Only Certain Property.— Any religious society or congregation or ecclesiastical body may hold and own, at any one place, the following real property, but no other, viz.: (a) A house or tenement for a place of worship; (b) a house or tenement for a place of residence for its pastor or minister; (c) a house or tenement appropriated and used as a school or seminary of learning for males; (d) and another house or tenement to be appropriated and used as a school or seminary of learning for females; with proper and reasonable quantity of *786ground, in each instance, thereto attached; and (e) a cemetery of sufficient dimensions, (f) Any jeligiuos denomination may, in addition, own such colleges or seminaries of learning as it may think proper, and (g) a place or residence for its local clergyman in charge.”
“(10) Said defendants further show that no part of the property mentioned in the bill of complaint is devoted by said church to any of the purposes mentioned in said section 984, nor is it the purpose or intent of said church ever to devote the said property, or any part thereof, to any of the purposes mentioned in said statute. And these defendants say that the exemption contained in section 4252 of the Mississippi Code of 1906, referred to in the bill of complaint, was intended by the legislature to apply to only such property of religious and charitable societies as might be lawfully owned and held by them, and that the true construction, intent, and meaning of the said statute 4252 of the Mississippi Code of 1906 is as above stated.”
There was an agreed statement of facts in which it ivas agreed between the parties: That during and prior to the year 1913 the appellant owned a house of worship and the land on which it was situated on, the northwest quarter of block 84, Ragsdale survey, in the city of Meridian, and the parsonage and ground on which it was situated on the southeast quarter of block 9 of the Ragsdale survey, and during the year 1913 the church building was destroyed by fire. That early in the following year the church authorities decided to sell its old church site and parsonage and the land on which they were situated and to purchase a new site for both on the southeast quarter of block 64, Ragsdale survey, and that said parsonage and church and lots were sold to different persons. That a part of the property so sold was paid for, but one of the parties buying a portion of the land failed to make payment therefor and that the property was reacquired in satisfaction of the' debt. That during 1914 the church bought lots 3, 4, 5, 6, 7, and 8 of block 64, Ragsdale survey, as a new site for the church and parsonage and that the property was conveyed *787to the trustees, hut nothing was done toward building a church until 1917, when a different piece of property was purchased, and that in 1918 buildings were begun in block 43 of Eagsdale survey and a church building completed and is occupied as a house of worship. That in 1919 the church authorities purchased a site in the northeast corner of block 157 of Eagsdale survey and thereupon sold lots 3 and 4 of block 64 of Eagsdale survey, which had formerly been a parsonage site. So on February 1, 1920, the church owned four separate and distinct parcels of ground in the city of Meridian, namely, first, its church site and house of worship in block 43, Eagsdale survey; second, its parsonage site and residence in block 157, Eagsdale survey; third, lots 5, 6, 7, and 8 in block 65, Eagsdale survey; and, fourth, property in block 84, (Eagsdale survey; the last two pieces of property mentioned being vacant property and the first two pieces of property being marked exempt on the city assessment roll for the year. 1920. The property reacquired from Hyde, the purchaser, in block 84, Eagsdale survey, and lots 3 to 8, inclusive, in block 65, Eagsdale survey, was assessed for city taxes for the year 1919 and said taxes paid under protest. That during 1919 the church borrowed money to aid in its building operations and executed mortgages on the vacant property in block 65, Eagsdale survey, which mortgage is still held and unpaid and amount to approximately five thousand dollars. That the church paid four thousand dollars for lots 3 and 4, block 65, Eagsdale survey, in 1914, and sold the same property in June, 1919, for two thousand five hundred and fifty dollars. The church paid nine thousand two hundred and fifty dollars for lots 5, 6, 7, and 8, block 64, Eagsdale survey and that the balance due on the Hyde notes at the time of the reconveyance of the property in block 64, Eagsdale survey, was six thousand, seven hundred and fifty dollars. That since the early part of 1918 the church had been trying to seirthe vacant property in block 64, and since March, 1919, had been trying to sell the vacant property in block 84, but has been unable to sell either piece without suffering great loss in *788the price paid for the same, and has not received any offer for either pieec of property at a price which the church authoritoes thought fair and reasonable. That the church has no intention of using either of the two pieces of property in block 64 and block 84 of said survey, but is simply holding the property until it can be sold at a fair ¿rice. That as soon as the property is sold and the money realized therefrom it will be used by the church in paying its obligation incurred by reason of its church building program, and that all money borrowed on the property was used by the church in building its new house of worship. It further agreed that the two pieces of vacant property in block 64 and block 84 are not contiguous to each other, nor are they contiguous to the parsonage site in block 43 nor the church site in block 157, but both pieces are several blocks distance from the church site and the parsonage site.
It will be seen from the statement of facts and agreed facts that the property in question is not such property as the religious society may own under section 934, Code of 1906 (section 4110, Hemingway’s Code).
It is the contention of the appellee that section 4252, Code of 1906 (section 6883, Hemingway’s Code), and section 934, Code of 1906 (section 4110, Hemingway’s Code), are to be construed together, and when so construed that the exemption will be defeated; that the exemption contemplated /by section 4252, Code of 1906, is of such property as the church may rightfully hold under section 934, Code of 1906.
The appellants contend that section 934, Code of 1906, does not modify or limit the exemption contained in section 4252, Code of Í906.
We have carefully considered the question involved and have only found one case directly in point, which is the case of Children’s House at Atlantic City v. Atlantic City, 68 N. J. Law, 385, 53 Atl. 399, 59 L. R. A. 947, which holds that property held beyond the power conferred by law is not exempt from taxation. We think this principle is sound; that it never was the purpose *789of the legislature to exempt from taxation (any more property than a religious society could lawfully hold. The property involved here is in excess of the amount of property which a religious society can hold, and it cannot be heard to claim an exemption from taxation, in the court of equity, of property which it holds in violation of public policy and the laws of the land.
The chancellor held in accordance with these views, and the judgment will be affirmed.

Affirmed.